Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered April 30, 1976, convicting him of criminal possession of a weapon in the third degree, after a nonjury trial, and imposing sentence. Judgment affirmed. We agree with the People that the trial court’s error in receiving defendant’s statements as evidence at the trial was harmless beyond a reasonable doubt (see People v Crimmins, 36 NY2d 230). We have reviewed the other claims of error raised by defendant and find them to be without merit. Latham, Acting P. J., Margett, Rabin, Titone and Hawkins, JJ., concur.